[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]RULING ON DEFENDANT'S MOTION FOR CLARIFICATION AND RECONSIDERATION
On January 29, 1997, the court entered a discovery order regarding objections to plaintiff's request for production. The court overruled the defendant's objections as to discovery requests Nos. 10, 15, and 16. In ruling on that objection, the court did not intend to require disclosure of material that was protected by the attorney-client or work product privilege.
Accordingly, the court's order is modified such that the defendant shall disclose all nonprivileged material in its possession, custody or control that is responsive to plaintiff's discovery requests Nos. 10, 15, and 16 as contained in the plaintiff's request for production dated June 12, 1998.
So Ordered at Hartford, Connecticut this 7th day of January 1998.
Robert J. Devlin, Jr., Judge